11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                       JUDGMENT

Tommy James Morris,                            * From the 70th District Court
                                                 of Ector County,
                                                Trial Court No. A-16-1187-CR.

Vs. No. 11-18-00024-CR                         * April 19, 2018

The State of Texas,                            * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Willson, J.,
                                                 Bailey, J., and Wright, S.C.J., sitting
                                                 by assignment)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed.         Therefore, in accordance with this court’s
opinion, the appeal is dismissed.